DETAILED ACTION
The instant action is in response to application 5 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The specification does not contain a brief summary.  Please include one per MPEP §608.01(a).
¶10 “that they” should be “that the drawings”.
¶11 “multi-input single output” should be “multi-input single output (MISO)”.  The well known acronym should be included in the specification, along with the more common spelling of Multiple-Input-Single Output.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 4, applicant claims “one of the first input voltage source and an input current of the first circuit module.”  It is unclear what exactly applicant is claiming because “one of” with the conjunction “and” does not make it clear what exactly is meant.  For the purposes of examination, it will be assumed applicant meant “or”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Varga (US 6150803).
As to claim 1, Varga discloses A multi-input single-output circuit, comprising: a) a first circuit module (156,158,104,110) configured to receive a first input voltage source (107/109), and comprising a first power switch (156); b) a second circuit module (160,102,162,120) configured to receive a second input voltage source (113/115), and comprising a switching power converter (buck topology is shown), wherein the switching power converter comprises a second power switch (160); and c) a control circuit (101) configured to control one of the first and second circuit modules to supply power for a load, or to stop supplying power for the load, according to states of the first and second input voltage sources (Col. 3, lines 15-20 “For the 1.6V output, the 5V supply runs at a duty factor of approximately 1.6V/5V=0.32 ON-time of an exemplary cycle, while the 12V supply runs at approximately 1.6V/12V=0.13 ON-time of an exemplary cycle.”) and control parameters (Vos+/-, Sense1+/-, Sense2+/-) of the circuit module that is in operation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Manlove (US 20140139198).

Varga does not teach adjusting a reference voltage.
Manlove teaches adjusting a reference voltage (Fig. 15, item 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use reference modification as disclosed in Manlove to reduce delays in the control circuit (Manlove, ¶15).  
Claim(s) 3-5, 7, 17 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Hsieh (US 9898021).
As to claim 3, Varga discloses wherein the control circuit comprises: and b) a second control circuit configured to generate a second control signal to control the second power switch to operate in a switching mode.
Varga does not disclose a) a first control circuit configured to generate a first control signal to control the first power switch to operate in a linear mode;
Hsieh teaches a) a first control circuit (100) configured to generate a first control signal to control the first power switch (PMOS) to operate in a linear mode and b) a second control circuit (104, 102, LDO) configured to generate a second control signal to control the second power switch (PMOS_LDO) to operate in a switching mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use linear and switch mode conversion as disclosed in Hsieh to reduce EMI (Hsieh, Col. 1, lines 40-45).
As to claim 4, Varga in view of Hsieh teaches wherein the second control circuit is configured to control an output voltage of the second circuit module according to one of the first input voltage source and an input current of the first circuit module (See Varga, Fig. 2.  The input of the first converter is set as the reference of the second).

As to claim 7, Varga in view of Hsieh teaches wherein the second control circuit comprises a second voltage control circuit configured to generate a second voltage compensation signal to control the second circuit module to operate in a voltage control mode according to the second input voltage source and a reference voltage, thereby controlling an output voltage of the second circuit module to be maintained at the reference voltage (This is similar to claim 5 above, just for the second regulator.  Since the two converters have two different duty cycles and controlled outputs, they should have).
As to claim 17, it is regarded as similar to claim 3 above, and shall not be repeated.
Claim(s) 11-12, 19 are rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Hsieh (US 9898021) and Hussein (US 9287772).
Varga in view of Hsieh teaches wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module,
They do not teach the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use soft stop as disclosed in Hussein to reduce transients.  
As to claim 12, Varga in view of Hsieh and Hussein teaches wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module (Varga, Fig. 1), the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating (Fig. 7/8, softstop).
As to claim 19, it is regarded as similar to claim 11 above and rejected for similar reasons.
Claim(s) 13-15 are rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Hsieh (US 9898021) and Boncato (US 2017/0104407).
Varga in view of Hsieh teaches wherein the second control circuit further comprises a second current control circuit.
They do not teach configured to generate a second current compensation signal to control the second circuit module to operate in a current control mode according to an input current of the second circuit module and a second reference current, thereby controlling the input current of the second circuit module to be maintained at the second reference current.
Boncato teaches to generate a second current compensation signal to control the second circuit module to operate in a current control mode according to an input current of the second circuit module and a second reference current, thereby controlling the input current of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use CC/CV modes as described in Boncato to provide constant voltage or constant current outputs (¶3)
As to claim 15, Varga in view of Hsieh and Boncato teach wherein the second control circuit further comprises a second selection circuit configured to select one of the second voltage compensation signal and the second current compensation signal as the second control signal, in order to control on and off states of the switching power converter(Boncato, item 202).
Claim(s) 14 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Hsieh (US 9898021) and Yin (US 2016/0218618).
As to claim 14, Varga in view of Hsieh teaches wherein the second control circuit further comprises a second current control circuit, thereby controlling the input current of the first circuit module to be maintained at the first reference current (see above).
They do not disclose configured to generate a second current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current,
Yin teaches configured to generate a second current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current, thereby controlling the input current of the first circuit module to be maintained at the first reference current (Yin, Fig. 2 shows the current being forced to follow the master power reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use fixed current topology evenly dissipate heat.
Claim(s) 18 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Hsieh (US 9898021) and Manlove (US 20140139198).
As to claim 18, Varga in view of Hsiehcomprising: a) controlling operation states of the first and second circuit modules by a reference voltage characterizing an output voltage of the second circuit module; and b) controlling a circuit module to operate according to an input current (See Fig. 2) of another circuit module which operates prior thereto.
Manlove teaches adjusting a reference voltage (Fig. 15, item 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use reference modification as disclosed in Manlove to reduce delays in the control circuit (Manlove, ¶15).  
Allowable Subject Matter
Claims 6, 9-10, 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein the first control circuit further comprises: a) a first current control circuit configured to generate a first current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current, thereby controlling the input current of the first circuit module to be maintained at the first reference current; and b) a first selection circuit configured to select one of the first voltage compensation signal and the first current compensation signal as the first control signal, in order to control an operation state of the first power switch.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 9, the prior art fails to disclose: “wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module, the second voltage control circuit is configured to adjust the 
As to claim 20, the prior art fails to disclose " further comprising: a) sampling the first input voltage source; b) adjusting the reference voltage to be greater than the first input voltage source; c) controlling the output voltage of the second circuit module to be equal to the reference voltage to change a first control signal; and d) controlling the first power switch to be turned off according to the first control signal, wherein an input current of the second circuit module is not greater than a second reference current.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839